Citation Nr: 0410858	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  00-12 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
patellofemoral pain syndrome of the right knee, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for chronic 
patellofemoral pain syndrome of the left knee, currently evaluated 
as 10 percent disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to June 1989.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The claims on appeal were initially denied by the Board in a July 
2003 decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court), and, in 
November 2003, the veteran and the Secretary of Veterans Affairs 
(Secretary) filed a Joint Motion for Remand.  This motion was 
granted in a November 2003 Court order, and the case is again 
before the Board.


REMAND

In the November 2003 Joint Motion, the veteran and the Secretary 
asserted that the claims on appeal had not been properly 
adjudicated under the Veterans Claims Assistance Act of 2000 
(VCAA).  The veteran and the Secretary argued that, in a general 
sense, the RO's March 2003 VCAA notification letter was 
inadequate.  

Upon reviewing this case, the Board also notes that the veteran 
was last afforded a VA examination addressing his service-
connected disabilities in July 1999.  The findings from this 
examination are now almost five years old and no longer truly 
contemporaneous.  Consequently, the Board finds that a new 
examination is necessary.

Accordingly, this case is REMANDED to the RO for the following 
action:

1.  The RO should send a letter to the veteran explaining, in 
terms of 38 U.S.C.A. §§ 5103 and 5103A (West 2002), the need for 
additional evidence regarding his claims.  By this letter, the RO 
must inform the veteran about the information and evidence that is 
necessary to substantiate the claims, notify him of the type of 
evidence that VA will seek to provide, inform him of the type of 
evidence that he is expected to provide, and request that he 
provide any and all relevant evidence currently in his possession.  
The veteran should be allowed a reasonable period of time in which 
to respond prior to further RO adjudication.

2.  Then, the RO should afford the veteran a VA orthopedic 
examination to address the nature and extent of his service-
connected knee disabilities and their effect on his employability.  
The examiner should be provided with the veteran's claims file and 
must review the entire claims file in conjunction with the 
examination.  The examination should encompass range of motion 
studies, x-rays, and commentary as to the presence and extent of 
painful motion and/or functional loss due to pain.  The examiner 
should specifically state whether, as a consequence of these 
service-connected disabilities, the veteran is precluded from 
substantially gainful employment.  All opinions and conclusions 
expressed must be supported by a complete rationale in a 
typewritten report.

3.  Then, the RO should readjudicate the veteran's claims of 
entitlement to increased evaluations for chronic patellofemoral 
pain syndrome of both the right knee and the left knee and 
entitlement to TDIU.  If the determination of one or more of these 
claims remains less than fully favorable to the veteran, the RO 
should furnish him with a Supplemental Statement of the Case (with 
the provisions of 38 C.F.R. §§ 3.102 and 3.159 (2003) included) 
and afford him a reasonable period of time in which to respond 
before the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



